MEMORANDUM2
Jorge Toledo-Zagal appeals his guilty plea conviction and 46-month sentence imposed for illegal re-entry, in violation of 8 U.S.C. § 1826. Toledo-Zagal’s counsel has filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Toledo-Zagal has not filed a pro se supplemental brief.
Because Toledo-Zagal knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we lack jurisdiction to consider his appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement). Accordingly counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.